                 Case 1:19-cv-00486 Document 1 Filed 02/26/19 Page 1 of 8




CHARLES D. SWIFT (D.C. ID No. 987353)
        cswift@clcma.org
CHRISTINA JUMP (D.C. ID No. TX151)
        cjump@clcma.org
Constitutional Law Center for Muslims in America (CLCMA)
833 E. Arapaho Rd., Ste. 102
Richardson, TX 75081
Tel: (972) 914-2507; Fax: (972) 692-7454

Attorneys for Plaintiff


                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

   IN RE UTHMAN EBERLE, an                                CASE NO.: 1:19-cv-00486
   individual whose address is 9601
   College Park, MD 20740
                   Plaintiff/Petitioner,
       vs.                                                CIVIL ACTION

   THE HONORABLE KIRSTJEN M.
   NIELSEN, in her official capacity as                   PETITION FOR WRIT OF
   Acting Secretary of the Department of                  MANDAMUS
   Homeland Security, whose official
   address is Washington, D.C. 20528

                   Defendant/Respondent.


                               PETITION FOR WRIT OF MANDAMUS

    Plaintiff Uthman Eberle, by and through the undersigned counsel, files this Petition for Writ of

Mandamus against Defendant, the Honorable Kirstjen M. Nielsen, in her official capacity as

Secretary of the Department of Homeland Security (DHS), and shows the following:

                                      I.   STATEMENT OF FACTS
    1. Plaintiff is a U.S. citizen with no criminal history or mental health concerns, who has

consistently endured severe difficulties in airport travel, including the inability to print boarding passes

and the inability to board a plane.
                Case 1:19-cv-00486 Document 1 Filed 02/26/19 Page 2 of 8



   2. This inability to fly has not only interfered with Plaintiff’s fundamental right to travel freely,

but has also prevented Plaintiff from family reunification with his wife, a Turkish citizen, and young

children, who are U.S. citizens currently residing in Turkey with their aforementioned mother.

   3. On June 25, 2018, Plaintiff initiated a redress inquiry through the DHS Traveler Redress

Inquiry Program (“DHS TRIP”) to acquire information as to whether he is on the No Fly List, the

reasons for that designation, if any, and a way to appeal any determination. His DHS TRIP reference

number is 2273573. This redress process represents his only avenue by which to challenge this

placement and the resulting infringement on his constitutionally protected rights and liberties.

   4. On October 4, 2018, over three months after Plaintiff initiated his redress inquiry, DHS TRIP

sent an Initial Determination Letter stating, in part, that “It has been determined that you [Plaintiff]

are on the U.S. Government’s No Fly List” and that Plaintiff

      “ […] may request additional information about your placement on the No Fly List and have
      the opportunity to respond to any information provided if you believe that the above
      determination is in error. Following these steps, you may also request an administrative review
      of your [Plaintiff’s] status on the No Fly List.”

The letter further stated that Plaintiff would have 30 days from the date of the letter to request

additional information about his placement, with the option to seek a 30-day extension for good cause

shown within 30 days of the letter to make the request for additional information. Plaintiff did not

seek any extensions.

   5. On November 2, 2018, the undersigned attorneys notified DHS TRIP of their representation

of Plaintiff in the DHS TRIP administrative process.

   6. In the November 2, 2018 correspondence, Plaintiff, by and through his counsel, requested an

administrative review of the Initial Determination regarding his placement on the No Fly List, and

further requested any and all relevant information supporting this placement, including but not limited

to an unclassified summary.


                                                    2
                 Case 1:19-cv-00486 Document 1 Filed 02/26/19 Page 3 of 8



    7. This letter additionally states, in part, as follows:

        [w]hile the [October 4, 2018 Initial Determination] letter [from DHS] does state that he
        [Plaintiff] is on the No Fly List (which he effectively knew, from not being able to fly), the
        letter fails to give any reasons for that placement other than a regurgitation of the regulatory
        language. This is not in itself legally sufficient. Mr. Eberle is entitled to “The specific criterion
        under which [he] has been placed on the No Fly List and … an unclassified summary of
        information supporting [his] No Fly List status, to the extent feasible…” Mohamed v. Holder,
        2015 U.S. Dist. LEXIS 92997, *454 (E.D. Va. July 15, 2015).

This letter further states that Plaintiff and his attorneys are not seeking any extension of time, and will

not agree to any, as this status is keeping Plaintiff separated from his wife and young children.

    8. On January 10, 2019, over three months after Plaintiff was told he was on the No Fly list and

well over two months after making the stage two request (59 days of which transpired while the

government was still fully operational and funded), Plaintiff’s counsel again contacted DHS TRIP in

an effort to obtain a substantive response from DHS TRIP, to which he is entitled under the guiding

regulations.

    9. The January 10, 2019 correspondence reiterates that Plaintiff has received no response to his

November 2, 2018 request for administrative review and information supporting his No Fly List

designation, other than a seemingly automated “interim response” from DHS TRIP on November 30,

2018, confirming receipt of Plaintiff’s request for more information.

    10. On January 14, 2019, counsel for Plaintiff contacted the designated counsel at the Department

of Justice. Plaintiff’s counsel notified DOJ of the January 10, 2019 letter to DHS TRIP, and attached

a draft of this mandamus lawsuit (with the procedural history as of that time). This correspondence

notified DOJ counsel of Plaintiff’s intent to file a petition for writ of mandamus if no substantive

response was received by February 15, 2019, which was over a month from the date of this

correspondence, as well as the letter directly to DHS TRIP.

    11. In a response dated January 15, 2019, DOJ counsel stated that while the DOJ appreciates



                                                      3
                 Case 1:19-cv-00486 Document 1 Filed 02/26/19 Page 4 of 8



advance notice of the lawsuit, in light of the (then) “current lapse in appropriations” affecting DHS

and DOJ, DHS was “not able to provide an estimate as to when Plaintiff’s Stage 2 letter will issue.”

At this time, DOJ counsel confirmed that DHS TRIP was in receipt of Plaintiff’s application and “that

it was being processed prior to the shutdown.” In counsel for Plaintiff’s prior correspondence,

Plaintiff’s counsel articulated that Plaintiff’s request for the reasons supporting his No Fly List

placement predated the United States federal government shutdown by 59 days.

    12. On February 1, 2019, which was over one week after the federal government shutdown ended

on January 22, 2019, Plaintiff’s counsel again reached out to DOJ counsel, stating that Plaintiff’s

matter remains high priority due to the family separation resulting from his No Fly List placement.

    13. On February 7, 2019, DOJ counsel confirmed that DHS TRIP was “processing” Mr. Eberle’s

application but that the “office cannot presently commit to issuing his letter by any date certain.”

    14. On February 21, 2019, Plaintiff’s counsel made a final attempt to confer by writing to DOJ

counsel. In this final attempt, Plaintiff notified DOJ counsel of Plaintiff’s intent to file by February 25,

2019, if no substantive response is received.

    15. On February 22, 2019, DOJ counsel responded that DHS TRIP cannot provide an update as to

when it will issue the next letter relating to Plaintiff.

    16. Plaintiff’s aforementioned and multiple attempts to confer with Defendant in an effort to avoid

litigation to resolve this issue were unsuccessful. These attempts to confer occurred over the span of

six weeks.

    17. Plaintiff is entitled to timely adjudication by Defendant.

    18. While the current position of DHS is that it does not have to supply the reasons for the

designation in the same letter in which it confirms a person’s status on the No Fly List, this doesn’t

excuse that it took over three months for DHS TRIP to merely confirm Plaintiff’s status on the No Fly



                                                       4
                    Case 1:19-cv-00486 Document 1 Filed 02/26/19 Page 5 of 8



    List, a fact which he effectively already knew from being unable to fly and therefore reunite with his

    wife and two young children.

       19. The delay of producing the second, more detailed response which should contain actual reasons

    supporting Plaintiff’s placement on the No Fly List is unjustified. This second, more detailed response,

    which Plaintiff is entitled to, must be specific enough to give Plaintiff a meaningful opportunity to

    rebut any allegations against him.

       20. This inaction mimics the Agency’s old procedures, deemed unconstitutional and declared

    invalid by courts, where individuals were not informed whether they were on No Fly or Selectee lists

    or not and, similarly, were not told the reasons supporting any such placement.1

       21. This lack of action by DHS leaves Plaintiff with no constitutionally adequate way to challenge

    his No Fly Designation and the infringement on his constitutional right to travel freely, and the

    resulting forced separation of his family and small children.

       22. This sustained delay continues to directly result in great personal harm to Plaintiff and his

    family, including two children under five years of age, due to their separation.

       23. As of this date, the DHS TRIP online status check still shows Plaintiff’s redress inquiry as

    having a status of “pending paperwork,” despite the fact that Plaintiff has already been confirmed as

    on the No Fly List.

       24. As of this date, nearly four months have passed since Plaintiff requested the specific and

    substantive reasons supporting his No Fly List placement, as well as an administrative review.

       25. As of this date, nearly five months have passed since DHS confirmed Plaintiff is on the No Fly



1
  See Mohamed v. Holder, No. 1:11-CV-50 AJT/MSN, 2015 WL 4394958, at *2 (E.D. Va. July 16, 2015) (“Briefly
summarized, the Court first concludes that DHS TRIP, as that process existed at the time that Mohamed was denied boarding,
did not provide a constitutionally adequate opportunity to challenge his denial of boarding.”); see also Latif v. Holder, 28 F.
Supp. 3d 1134, 1161 (D. Or. 2014) (“The absence of any meaningful procedures to afford Plaintiffs the opportunity to contest
their placement on the No-Fly List violates Plaintiffs’ rights to procedural due process.”).


                                                              5
                      Case 1:19-cv-00486 Document 1 Filed 02/26/19 Page 6 of 8



    List. This confirmation, without identification of any substantive supporting information or reasons,

    took over three months to produce, despite DHS regulations requiring that an Initial Determination be

    sent upon receipt of a DHS TRIP inquiry.2

        26. As of this date, eight months have passed since the initial filing of Plaintiff’s TRIP request.

    Nonetheless, DHS TRIP has yet to indicate to Plaintiff the reasons supporting his placement on the

    No Fly List, or substantively respond to Plaintiff’s request for administrative review.

                                             II. CLAIMS FOR RELIEF

        27. Plaintiff hereby alleges and incorporates by reference all facts contained in Section I above.

        28. Plaintiff’s claim is clear and certain; the right to travel is a recognized fundamental right and

    liberty interest, and the right to family to be together without being subjected to arbitrary interference

    is protected by law.

        29. Defendant’s official duty to act is ministerial, as DHS acts as the liaison between those

    similarly situated to Plaintiff and government agencies involved in traveler redress proceedings.

        30. No other adequate remedy is available, as the DHS TRIP process is the only process currently

    available for Plaintiff and those similarly situated to him, to discovery and challenge any designations

    relating to their inability to travel.




2
 “Once your inquiry has been received, you will receive a determination letter in the mail.” DHS, After Your Inquiry,
https://www.dhs.gov/step-3-after-your-inquiry (last visited Aug. 29, 2017).


                                                             6
                Case 1:19-cv-00486 Document 1 Filed 02/26/19 Page 7 of 8



                                     III.    PRAYER FOR RELIEF

Plaintiff prays for judgment of liability against Defendant, and respectfully requests that this Court

grant the following relief:

1) Grant this Petition for Writ of Mandamus and compel Defendant to provide any and all reasons

   supporting Plaintiff’s placement on the No Fly List to the extent feasible, including but not limited

   to an unclassified summary specific enough to give Plaintiff a meaningful opportunity to rebut

   any allegations against him;

2) Compel Defendant to conduct further administrative review regarding Plaintiff’s placement on

   the No Fly List;

3) Compel Defendant to respond in a timely manner moving forward with Plaintiff’s DHS TRIP

   redress inquiry, in accordance with its own stated regulations;

4) Award Plaintiff attorneys’ fees and costs as provided by any applicable provision of the law,

   against Defendant;

5) Any additional relief this Court deems just, proper, and equitable.

Respectfully submitted this 26th day of February, 2019.

                                                                                    /s/ Charles D. Swift
                                                                                 /s/ Christina A. Jump
                                                                                        Charles D. Swift
                                                                                   Counsel for Plaintiff
                                                                                   D.C. ID No. 987353
                                                                                      Christina A. Jump
                                                                                    D.C. ID No. TX151
                                                                         833 E. Arapaho Rd., Suite 102
                                                                                Richardson, TX 75081
                                                                                   Tel: (972) 914-2507
                                                                                   Fax: (972) 692-7454
                                                                                      cswift@clcma.org
                                                                                      cjump@clcma.org



                                                    7
           Case 1:19-cv-00486 Document 1 Filed 02/26/19 Page 8 of 8



                      VERIFICATION OF COMPLAINT

I, Uthman Eberle, declare under penalty of perjury under the laws of the United

States of America that the foregoing is true and correct to the best of my

knowledge, information, and belief.



                                 _________________________________________




Executed on this 26th day of February, 2019.
